Judge COZORT
concurring in part and dissenting in part.
I dissent with that portion of the majority opinion which holds that the trial court erred in making the alimony increase retroactive with interest from the date when the case was first scheduled to be heard. I concur with the remainder of the majority opinion.
In finding no basis to support a retroactive alimony increase, the majority relies heavily on Vincent v. Vincent, 38 N.C. App. 580, 248 S.E.2d 410 (1978). The majority has extracted from the Vincent opinion the doctrine that there can be no retroactive modification of alimony judgments absent a showing of “sudden emergency.” While that language does appear in the Vincent opinion, I believe the Vincent holding was a slight misstatement of the case upon which the Vincent holding was based.
The precise holding in Vincent upon which the majority here relies is:
There are no North Carolina cases which directly hold that an alimony decree can be retroactively modified, although in Fuchs v. Fuchs, 260 N.C. 635, 133 S.E.2d 487 (1963), the court indicated that a retroactive increase in child support might he permitted in a sudden emergency. In the case sub judice, there was no showing of any sudden emergency requiring a retroactive reduction in alimony. Therefore the 1972 judgment could not be modified retroactively ....
Id. at 583, 248 S.E.2d at 412 (emphasis supplied).
I do not read the Fuchs v. Fuchs case from the Supreme Court, relied upon by the Vincent court for the “sudden emergency” doctrine, to require a sudden emergency to support a retroactive increase. The Fuchs case involved a request for a retroactive in*342crease in child support. In finding no evidence to support a retroactive increase, the Supreme Court stated the following:
Furthermore, the order making the increased allowance retroactive to and including February 1963, without evidence of some emergency situation that required the expenditure of sums in excess of the amounts paid by the plaintiff for the support of his minor children, is neither warranted in law nor equity.
Fuchs v. Fuchs, 260 N.C. 635, 641, 133 S.E.2d 487, 492 (1963) (emphasis added).
I believe the Vincent court was correct in applying the standard for a retroactive increase in child support to alimony cases. However, I believe the Vincent court misstated the rule enunciated in the Fuchs case by requiring that the party seeking a retroactive increase must show the existence of a “sudden emergency.” I do not believe the above quoted language from Fuchs requires a sudden emergency. Rather, it requires only an emergency situation which requires the expenditure of sums in excess of the amounts previously determined to be necessary. I believe the plaintiff’s evidence in this case demonstrates an emergency situation which requires the expenditure of sums in excess of the amount previously determined to be sufficient for alimony. As the majority opinion properly finds from .the evidence, “plaintiff was forced to file bankruptcy and to sell personal belongings to pay her bills. Her actual needs and expenses increased substantially, while her income increased only minimally.” (Majority slip opinion, page 5.) I believe this evidence qualifies as the showing of an emergency situation as contemplated by the Supreme Court in the Fuchs opinion.
I thus vote to affirm the trial court’s order making the increase in alimony retroactive to February of 1988, the day upon which plaintiff’s motion for an increase in alimony was first calendared. While I agree with the majority’s concern that there should be some finality and stability in alimony judgments, I do not believe permitting a retroactive increase of this nature would be either unfair or create an atmosphere of unnecessary uncertainty.
The plaintiff filed her motion for an increase in alimony in December of 1987. It was first calendared to be heard in February of 1988. The defendant cannot argue that he has not been on notice of the plaintiff’s situation and her need for increased amounts of *343alimony. The defendant was served with the plaintiff’s motion in December of 1987. I find nothing unfair about making the increase in alimony retroactive to February of 1988 when the plaintiff’s motion for an increase was first scheduled to be heard. I would not approve of making an increase in alimony retroactive to a point earlier than the filing of plaintiff’s motion in this case. However, based on the facts as found by the trial court herein, and my reading of the Fuchs case from the Supreme Court, I believe the trial court was correct in making the increase in alimony retroactive to February of 1988. I also believe the trial court was correct in allowing interest on those unpaid increases in alimony. I dissent from the majority portion holding to the contrary.